Citation Nr: 0902481	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-03 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the denial of Decision Review Officer (DRO) 
review of the veteran's claim for an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) was proper.

2.  Whether the denial of the veteran's December 2002 request 
for an extension of time for filing a VA Form 9 was proper.

3.  Entitlement to an effective date prior to September 24, 
2003 for the grant of service connection for PTSD.

4.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for inguinal hernia.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2003, March 2003, October 2005, and 
June 2006 decisions by the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia.  

In March 2008, the RO issued a Statement of the Case (SOC) 
regarding denial of the veteran's claim for service 
connection for ventricular arrhythmias.  The veteran did not 
submit a Substantive Appeal regarding this issue and thus a 
claim for service connection for ventricular arrhythmias is 
not in appellate status before the Board.

The Board notes that a Notice of Disagreement was received 
with respect to a May 2008 rating action which granted the 
veteran a temporary total rating for hospitalization due to 
PTSD.  The veteran disagreed with the length of time over 
which the temporary total rating was assigned.  Normally the 
Board would be required to remand this issue for the issuance 
of an SOC.  However, due to the award below of a 100 percent 
rating for PTSD from September 2005, the claim for an 
extension of a temporary total rating is moot and a remand is 
unnecessary.



FINDINGS OF FACT

1.  Following issuance of a letter to the veteran explaining 
DRO review, the veteran did not notify the RO within 60 days 
that he wished to have his claim undergo DRO review. 

2.  The veteran submitted a request for extension of time to 
submit a Substantive Appeal within 60 days of a November 2002 
Statement of the Case and provided good cause for his request 
for extension.  

3.  The veteran first submitted a claim for service 
connection for PTSD in May 1999, and the medical evidence 
indicates that the veteran had developed PTSD as of September 
29, 1999, but not prior to that date.

4.  The veteran was denied service connection for PTSD by 
October 1999 and October 2001 rating decisions and he was 
granted service connection for PTSD by an October 2005 rating 
action.

5.  Due to the improper denial of the veteran's December 2002 
request for an extension of time to submit a Substantive 
Appeal, the October 2001 rating action denial of service 
connection for PTSD is not considered a final decision.

6.  The grant of service connection for PTSD was partially 
based on a review of service treatment records which were not 
of record at the time of the October 1999 rating decision 
which denied service connection for PTSD.

7.  Prior to September 26, 2005 the veteran's PTSD did not 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, or thinking; he did not exhibit such 
symptoms as suicidal or homicidal ideation, obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships.

8.  The veteran has experienced total social and occupational 
impairment due to his PTSD since September 26, 2005

9.  In May 2008 a letter was received from the veteran 
stating that he wished to withdraw his claim for service 
connection for hepatitis C and his claim for service 
connection for inguinal hernia.


CONCLUSIONS OF LAW

1.  Denial of DRO review of the veteran's claim for an 
earlier effective date for the grant of service connection 
for PTSD was proper.  38 C.F.R. § 20.305 (2007).  

2.  Denial of the veteran's December 2002 request for an 
extension of time to submit a VA Form 9 was improper.  
38 C.F.R. § 20.303 (2007).

3.  The criteria for an effective date of September 29, 1999, 
for a grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c)(3), 
3.400 (2007).

4.  Prior to September 26, 2005, the criteria for an initial 
rating in excess of 50 percent for PTSD were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

5.  From September 26, 2005, the criteria for a 100 percent 
initial rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claim of 
entitlement to service connection for hepatitis C and his 
claim for entitlement to service connection for inguinal 
hernia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2007 and March 2008 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating and 
to an earlier effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).

The Board notes that the VCAA notice was only provided to the 
veteran after the rating decision in this case had been 
promulgated, rather than prior to the initial decision as 
typically required.  However, in a case involving the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the November 2007 and March 2008 
VCAA-compliant letters the AOJ then subsequently reviewed the 
claims and issued a Supplemental Statement of the Case in 
July 2008.  Under these circumstances, the Board finds that 
any defect in the VCAA notice has been cured and thus 
resulted in no prejudice to the veteran.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in a March 2008 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his PTSD disability, the veteran filed a notice of 
disagreement contesting the initial rating determination and 
effective date of the award of service connection.  The RO 
furnished the veteran an SOC that addressed the initial 
rating and effective date assigned including notice of the 
criteria for higher ratings and effective dates, and provided 
the veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process with respect to the increased 
rating and effective date claims, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess, supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the veteran's service 
treatment records, VA treatment records and Social Security 
Administration (SSA) medical records have been obtained and 
the veteran has been provided VA medical examinations.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran with 
regard to the veteran's claim for an increased initial rating 
for PTSD or for the claim for an earlier effective date for 
the grant of service connection for PTSD.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate these claims.

II.  DRO Review

The veteran maintains that he should have received DRO review 
of his claim for an earlier effective date for the grant of 
service connection for PTSD.  As shown below, due to the lack 
of a timely written request, the veteran was not entitled to 
DRO review of his claim.

An October 2005 rating decision granted the veteran's claim 
for service connection for PTSD effective from August 16, 
2004.  In November 2005, the veteran submitted a notice of 
disagreement with respect to the effective date assigned.  

In a letter dated March 31, 2006, the RO wrote to the veteran 
and stated that the veteran could choose to have a Decision 
Review Officer assigned to his case, otherwise his claim (for 
an earlier effective date) would follow the traditional 
appeal process.  This letter also informed the veteran that 
if he wanted DRO review of his claim he must submit a request 
for DRO review within 60 days.

A request for DRO review, signed and dated by the veteran on 
June 9, 2006, was date stamped by VA on June 12, 2006.  The 
veteran's request asserted that he had been ill advised by 
one of his representatives that he did not need to respond to 
the March 31, 2006 letter.  He went on to state that he 
recently received advice from a more experienced 
representative that he did indeed need to respond to the 
March 31, 2006 VA letter.  The veteran requested that he not 
be penalized because of the expiration of the due date.

While the Board is sympathetic to the veteran's assertions 
that he received incorrect advice from his representative, 
the fact remains that the March 31, 2006 letter clearly 
stated that the veteran would be given DRO review of his 
claim only if a request for such was received from him within 
60 days.  The veteran has indicated that he received the 
March 31, 2006 notice letter and he has made no contentions 
that he had any health problem that would interfere with his 
ability to respond.  

In this case the facts are not in dispute.  The veteran 
received the March 31, 2006 letter informing him that he had 
60 days to respond if he wished to receive DRO review of his 
claim, and his response was not received by the RO until more 
than 70 days from the date March 31, 2006 VA letter.  Since 
the response from the veteran was not received within 60 days 
of the notice, the veteran was not entitled to DRO review of 
his claim.

The Court has held that the VCAA is not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Since in 
this case the facts are not in dispute and the outcome is 
controlled by the law, the VCAA is not applicable to the 
veteran's claim for DRO review.

III.  Request for Extension

The veteran asserts that the denial of his request for an 
extension of time to submit a VA Form 9 with respect to a 
November 2002 SOC was improper.  The November 2002 SOC 
included a denial of an issue of entitlement to service 
connection for PTSD.  In December 2002 the RO received a 
request from the veteran for an extension of time to send in 
a VA Form 9.  The veteran stated that he was requesting the 
extension because he was traveling to the archives to try to 
help document his claim.  In January 2003, the RO denied the 
veteran's request for an extension of time to file a VA Form 
9.

A request for extension of the 60-day period for filing a 
Substantive Appeal may be granted for good cause.  38 C.F.R. 
§ 20.303.  The request must be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  Id.  

In this case the veteran's request was in writing and was 
received within the 60-day period for filing a Substantive 
Appeal.  

The Board also finds that the veteran's statement that he 
wanted the extension because he was traveling to the archives 
to obtain additional evidence in support of his claim showed 
that there was good cause for his request for an extension.  
Good cause has been defined by 38 C.F.R. § 20.704(c) as 
including difficulty in obtaining necessary records.  

Since the veteran's request for an extension of time to 
submit a Substantive Appeal was in writing, was timely, and 
was for good cause, all the requirements of 38 C.F.R. 
§ 20.303 were met and thus the denial of the veteran's 
request for an extension was improper.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist under the VCAA with regard to the veteran's claim that 
the denial of an extension of time to submit a VA Form 9 was 
improper would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

IV.  Earlier Effective Date 

The veteran asserts that he is entitled to an effective date 
prior to September 24, 2003 for the grant of service 
connection for PTSD.  In a statement in support of claim 
dated in January 2006 the veteran pointed out that his 
initial diagnosis for PTSD was made on September 29, 1999.  
As shown below, the Board finds that the veteran is entitled 
to an earlier effective date of September 29, 1999 for the 
award of service connection for PTSD.

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A review of the record reveals that the veteran's initial 
claim for service connection for PTSD was received on May 14, 
1999.  In an unappealed October 1999 rating decision, the RO 
denied the veteran's claim.  By rating action in October 
2001, the RO again considered the veteran's claim for service 
connection for PTSD on a de novo basis, due to the addition 
of the veteran's service treatment records, which were not of 
record at the time of the October 1999 rating decision.  

The veteran was granted service connection for PTSD by an 
October 2005 rating decision.  Since the Board has found that 
the denial of the veteran's December 2002 request for an 
extension of time to file a VA Form 9 was improper, the Board 
finds that the October 2001 rating decision denial of service 
connection for PTSD was not final. 

While the veteran did not appeal the October 1999 rating 
decision that denied service connection for PTSD, the Board 
notes that subsequently the veteran's service treatment 
records were added to his file.  When VA associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  An 
award based in part on the newly received service department 
records is effective the date entitlement arose or the date 
VA received the previously decided claim, whichever is later, 
or such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  
38 C.F.R. § 3.156(c)(3).

In this case the Board finds that the veteran's award of 
service connection for PTSD was based in part on the newly 
received service treatment records which were not part of the 
record at the time of the October 1999 rating decision.  
Accordingly, the veteran is entitled to an effective date of 
either the date of receipt of the previously denied claim or 
the date entitlement arose, whichever is later.

In this case the date of receipt of the previously denied 
claim was May 14, 1999, the date that the veteran's initial 
claim for service connection for PTSD was received.  The date 
that entitlement arose was September 29, 1999.  A review of 
the medical records reveals no diagnosis of PTSD prior to 
September 29, 1999.  Additionally, the veteran himself has 
stated that he was first diagnosed with PTSD on September 29, 
1999.  Since the date entitlement arose is later than the 
date VA received the claim, the veteran is entitled to an 
effective date on the date that entitlement arose.  38 C.F.R. 
§ 3.156(c)(3).  Accordingly, the veteran is entitled to an 
effective date of September 29, 1999, for the award of 
service connection for PTSD.

V.  Increased Rating for PTSD

The veteran's increased rating claim stems from a rating 
decision in October 2005 which granted service connection, 
and a 50 percent rating, for post-traumatic stress disorder.  
Therefore, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  As noted above, service connection for PTSD has now 
been found to be effective from September 29, 1999.

PTSD warrants a 50 percent disability evaluation if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that prior to September 26, 2005 the veteran 
did not meet the criteria for an initial rating in excess of 
50 percent for PTSD.  A September 1999 VA psychiatric 
evaluation only indicated that the veteran's mood was 
slightly depressed and that he was tense and guarded.  
Furthermore this evaluation indicated that the veteran was a 
full time college student and the veteran did not report that 
he had any difficulties with school due to his PTSD.  While a 
March 2005 VA outpatient reveals that the veteran had had 
some thoughts of hurting others he expressed no plan or 
intent.  An April 2005 VA outpatient noted that the veteran 
did not express any current suicidal or homicidal ideation, 
that his mood was euthymic, that his affect was appropriate, 
and that his insight and judgment were unimpaired.  The 
medical evidence prior to September 26, 2005 did not show 
that the veteran exhibited occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, or thinking; symptoms as 
suicidal or homicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or inability to 
establish and maintain effective relationships.  Accordingly, 
the veteran did not meet the criteria for a 70 percent rating 
for PTSD, and an initial rating in excess of 50 percent prior 
to September 26, 2005 is not warranted.

In this case the medical evidence from September 26, 2005 
varies in its description of the severity of the veteran's 
PTSD.  However, a physician who conducted a VA fee-based 
psychiatric examination of the veteran on September 26, 2005 
expressed the opinion that the veteran is unemployable due to 
his PTSD.  Additionally, a VA social worker and a VA 
physician noted in December 2007 that the veteran's PTSD 
symptoms had worsened since December 2006 and opined that the 
veteran was unemployable due to his chronic and severe PTSD 
symptoms.  The Board recognizes that some VA outpatient 
records dated from September 26, 2005 have shown somewhat 
lesser symptoms of PTSD.  However, with resolution of doubt 
in the veteran's favor, the Board finds that the veteran has 
experienced total social and occupational impairment due to 
his post-traumatic stress disorder since September 26, 2005.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Accordingly, the Board finds that the criteria for 
an initial staged rating of 100 percent for post-traumatic 
stress disorder have been met since September 26, 2005.

VI.  Inguinal Hernia and Hepatitis C claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  By a 
letter received by VA in May 2008, the veteran withdrew his 
appeal for entitlement to service connection for hepatitis C 
and his claim for entitlement to service connection for an 
inguinal hernia.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims and the Board does not have 
jurisdiction to review the appeal for these claims.



ORDER

The denial of DRO review of the veteran's claim for an 
earlier effective date for the grant of service connection 
for PTSD was proper.

The denial of the veteran's December 2002 request for an 
extension for filing a VA Form 9 was not proper.

Entitlement to an effective date of September 29, 1999 for 
the grant of service connection for PTSD is granted.

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to September 26, 2005 is denied.

Entitlement to a staged rating of 100 percent for PTSD from 
September 26, 2005 is granted subject to the law and 
regulations governing the award of monetary benefits.

The issue of entitlement to service connection for hepatitis 
C is dismissed.

The issue of entitlement to service connection for inguinal 
hernia is dismissed.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


